      Case 5:20-cv-04056-HLT-KGG Document 1-1 Filed 09/23/20 Page 1 of 4
                                                      ELECTRONICALLY FILED
                                                       2020 Aug 19 AM 10:28
                                           CLERK OF THE SALINE COUNTY DISTRICT COURT
                                                CASE NUMBER: 2020-CV-000148-TC




3241 N. Toben
Wichita, KS 67226
316-977-9999 [t]
316-425-0414 [f]

                      IN THE TWENTY-EIGHTH JUDICIAL DISTRICT
                      DISTRICT COURT, SALINE COUNTY, KANSAS
                                CIVIL DEPARTMENT

LOUIS SWARTZ, JR.,                            )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )        Case No.
                                              )
FEDERAL EXPRESS CORPORATION,                  )
                                              )
                      Defendant.              )
                                              )
PURSUANT TO CHAPTER 60 OF K.S.A.

                                           PETITION

       Plaintiff, Louis Swartz, Jr., by and through the attorneys of record, Timothy R. Love II and

Dustin L. DeVaughn of DeVaughn James Injury Lawyers asserts the following in support of the

Petition against Defendant, Federal Express Corporation:

       1.      Plaintiff, Louis Swartz, Jr., is a resident of Saline County, Kansas.

       2.      Defendant, Federal Express Corporation is a foregin for profit corporation with its

               prinicipal place of business in the State of Delaware and may be served with process

               through the Corporation Company, Inc., 112 SW 7th Street Suite 3C, Topeka,

               Kansas 66603.

       3.      On or about 6/3/2020, Defendant was operating a motor vehicle and was involved

               in a collision with Plaintiff in Saline County, Kansas.


                                                  1
      Case 5:20-cv-04056-HLT-KGG Document 1-1 Filed 09/23/20 Page 2 of 4




       4.      Defendant negligently caused the collision with Plaintiff.

       5.      Specifically, Defendant was careless and negligent as follows:

               a.      Inattentive operation of a motor vehicle;

               b.      Failure to keep a proper lookout;

               c.      Failure to use ordinary care;

               d.      Failure to give warning;

               e.      Failure to take evasive action; and

               f.      Careless driving.

       6.      As a result of the Defendant’s negligence, Plaintiff sustained personal injuries.

               Plaintiff’s damages include past medical expenses, future medical expenses, past

               and future economic damages and past and future non-economic damages including

               pain, suffering and mental anguish.

       WHEREFORE, Plaintiff requests judgment against Defendant for an amount in excess of

SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein and for such

other and any further relief this Court deems fair, just and equitable.

                                              Respectfully submitted,

                                              DeVaughn James Injury Lawyers


                                              By: /s/ Timothy R. Love II
                                              Timothy R. Love II, #27693
                                              Dustin L. DeVaughn, #16559
                                              tlove@devaughnjames.com
                                              ddevaughn@devaughnjames.com
                                              Attorneys for Plaintiff




                                                  2
Case 5:20-cv-04056-HLT-KGG Document 1-1 Filed 09/23/20 Page 3 of 4




                          DEMAND FOR JURY TRIAL

Plaintiff requests a jury trial of twelve (12) persons on all issues so triable.


                                        By: /s/ Timothy R. Love II
                                        Timothy R. Love II, #27693
                                        Dustin L. DeVaughn, #16559
                                        tlove@devaughnjames.com
                                        ddevaughn@devaughnjames.com
                                        Attorneys for Plaintiff




                                           3
               Case 5:20-cv-04056-HLT-KGG Document 1-1 Filed 09/23/20 Page 4 of 4
                                                              ELECTRONICALLY FILED
                                                                 2020 Aug 19 AM 10:28
Louis Swartz, Jr.                                    CLERK OF THE SALINE COUNTY DISTRICT COURT
                                                          CASE NUMBER: 2020-CV-000148-TC
vs.
Federal Express Corporation
                                                      SUMMONS



To the above-named Defendant/Respondent:


                                    Federal Express Corporation
                                    c/o Corporation Company, Inc.
                                    112 SW 7th Street Suite 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Timothy Love
                                    3241 N Toben
                                    Wichita, KS 67226


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 08/19/2020 11:59:03 AM


Documents to be served with the Summons:
PLE: Petition Petition
